DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2021 and  12/14/2021 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of insertion slots” recited in claim 50 and “carousel” recited in claim 51 must be shown or the feature(s) canceled from the claim(s).  Fig.59B only shows a single insertion slot on an exterior portion of an analyte detection device. The “carousel” is not shown in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. 
The abstract of the disclosure is objected to because it has 289 words.  Correction is required.  See MPEP § 608.01(b). 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 51 recites a plurality of insertion slots positioned on a carousel, but there is no description in the specification (or depiction in the drawings) as to what this configuration embodies. Fig.59B only shows a single insertion slot on an exterior portion of an analyte detection device. The “carousel” is not shown in the drawings and there is no description of “carousel” in the specification. Therefore, it is unclear of how a carousel configuration is intended to be embodied on/within the system. 
Claim 55 recites “wherein the indication is provided via a machine-readable indicator present on the cartridge”, but there is no description in the specification regarding a machine-readable indicator.

Claim Objection 
Claims 38, 40-41, 49-50, 52--58 are objected to because of the following informalities:  
Claim 38, lines 12 and 14: please amend “in a cartridge” to “in [[a]] the cartridge”.
Claim 38, lines 12 and 18: please amend “a droplet” to “ [[a]] the droplet”.
Claim 38, line 15: please amend to recite “wherein [[the]] each of the one or more analyte detection cartridges comprise”. 
Claim 38, line 16: please amend “a liquid droplet” to “ [[a]] the 
Claim 28, lines 20-21: please amend to recite “a detection region for generating an analyte related signal from [[a]]the tag or [[an]]the analyte-specific binding member translocating through [[a]]the pore of [[a]]the nanopore layer in the cartridge. 
Claims 40-41, 50, and 52-56: please amend “the instrument” and “instrument” to “the analyte detection instrument”.
Claim 49: please amend “an analyte” to “[[an]] the analyte”; “a nanopore layer” to “[[a]]the nanopore layer”; “a tag” to “[[a]]the tag”; “an analyte-specific binding” to “[[an]]the analyte-specific binding”.
Claims 53, 56, 57, and 58: please amend “an analyte” to “[[an]] the analyte”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim 38, “the detection unit is configured to detect …”, is being interpreted under 35 U.S.C. 112(f) . Prong 1: configured to (uses the generic placeholder), prong 2: detect …. (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 1 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraph [0501]) such as an optical detection unit and electrical detection unit.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 38-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 38, claim 38 recites “a detection region for generating an analyte related signal from a droplet in the cartridge”; and “a detection region for generating an analyte related signal from a tag or an analyte-specific binding member translocating through a pore of a nanopore layer in the cartridge”, which is unclear if “an analyte related signal from a droplet” is the same as or different from “a first analyte related signal from a droplet”. It is unclear if “an analyte related signal from a tag or an analyte-specific binding member translocating through a pore of a nanopore layer in the cartridge”  is the same as or different from “a second analyte related signal from a tag or an analyte-specific binding member translocating through a pore of a nanopore layer in a cartridge”. Furthermore, it is unclear if the two “a detection region” refer to the same detection region or different detection regions. Therefore, the scope of claim 38 is indefinite. Claims 39-58 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 38.
Regarding claim 42, claim 42 recites “the reagent reservoirs”, which lacks    antecedent basis. Therefore, the scope of claim 42 is indefinite. 
Regarding claim 43, claim 43 recites “the reagent”, which lacks  antecedent basis. Therefore, the scope of claim 43 is indefinite. 
Regarding claim 49, claim 49 recites “the first and second substrates”, which lacks antecedent basis. Therefore, the scope of claim 49 is indefinite. Claims 50-51 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 49.
Regarding claim 56, claim 56 recites “the optical detection unit”, which lacks antecedent basis. In addition, it is not clear if that is the same as the “detection unit” or the “optical detection region”. Therefore, the scope of claim 56 is indefinite. 

The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 41 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  claim 41 recites “the system of claim 30”, while claim 30 was cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of compact prosecution claim 41 is interpreted as being dependent upon independent claim 38. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 38-42, 44, 46-58 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US20160130640A1) and in view of Sun et al. (US20110236984A1).

Regarding claim 38, Wright teaches a system for detection of an analyte in a sample (an integrated “sample to answer” system for detection of target analytes, including nucleic acids [para. 0003]), the system comprising:
an analyte detection instrument (instrument 400 in Fig.32 [para. 0253]); and
one or more analyte detection cartridges (multiplex cartridge 10 as shown in Figs. 1-4 [paras. 0150-0158]; As shown in Figs. 32 and 34, each processing module 410 includes one or more cartridge doors 412. Each processing module 410 includes six (6) cartridge doors 412 and associated processing bays. Each cartridge door 412 is configured to accept a multiplex cartridge 10 [para. 0267]),
wherein the analyte detection instrument comprises:
a control unit (control console 402 [paras. 0253-0255]);
a detection unit (fluidic processing panel 354 facilitates a number of functionalities of the multiplex cartridge 10, such as fluid movement and analyte detection [paras. 0218, 0224-0226]); and
a cartridge interface for operable connection to the one or more analyte detection cartridges (a cartridge carriage assembly configured to receive and hold a fluid sample processing cartridge inserted into the instrument [para. 0045]; the cartridge processing assembly 470 are shown in Figs. 41 and 42 [para. 0285]),
wherein the control unit is configured for controlling activation of a plurality of electrodes in a cartridge for moving a droplet present in the cartridge (fluid reaction processing within the reaction module 240 is at least partially based on microfluidic fluid manipulation using so-called electrowetting techniques to form microdroplets that can be manipulated both spatially and biochemically [para.0221]; the fluidic processing panel 354 comprises a grid of electrodes which form and define discrete processing zones, including pathways, for fluid droplets as appropriate for the assays or other process(es) being performed in the reaction module 240. In general, a “spot” or “location” or “pad” (sometimes referred to as an “electrowetting pad” or “EWP”) is generally depicted in the figures as a rectangle wherein the lines forming the sides of the rectangle represent electrodes, such that a droplet moves along a path in discrete steps, from pad to pad. By manipulating the electrode grid, the droplets can be selectively moved in any of four directions as needed: forward, backward, left, or right, relative to a current position. Thus, in various embodiments the fluidic processing panel 354 includes a grid of etched electrodes forming a network of pads for moving sample droplets from sample preparation through detection of target analytes [para. 0224]. The fluidic processing panel 354 facilitates a number of functionalities of the multiplex cartridge 10, such as fluid movement and analyte detection. Such fluid movements may include transporting one or more droplets of fluid along fluid transport pathways, mixing fluids by moving one or more droplets in an oscillatory fashion (e.g., linearly back and forth or in a continuous (e.g., circular, oval, rectangular) path), combining fluid droplets that may contain different materials, splitting droplets into two or more smaller droplets, etc. [para. 0218]. An instrument 400 configured for processing the multiplex cartridge 10 is shown in Fig. 32. The instrument comprises a control console 402, one or more processing modules 410 operatively coupled to the control console 402, processing bays within each processing module 410, each of which is configured to receive a multiplex cartridge and process the multiplex cartridge independently of the other bays, and instrument software. Each processing bay includes hardware, firmware, and electronics that run an assay on a multiplex cartridge 10 [paras. 0253-0256]. Thus, Wright teaches the use of the electrowetting techniques to form microdroplets and the control console configured for controlling activation of a plurality of electrodes to generate electrical actuation forces on a liquid droplet for moving the liquid droplet in the cartridge), 
wherein the detection unit is configured to detect:
a first analyte related signal from a droplet in a cartridge (the droplets are transported by electrowetting manipulation to the electrosensor arrays 363a, 363b, 363c, and 363d, where they are subjected to further incubation within the detection region 378 and various analytes of interest are detected by electrosensing techniques [para. 0401]);
wherein the each one or more analyte detection cartridge comprises:
a plurality of electrodes (a grid of electrodes [para. 0224]) to generate electrical actuation forces on a liquid droplet in response to the control unit (paragraph 0224 describes the details on manipulation of a droplet by the electrowetting techniques; By manipulating the electrode grid, the droplets can be selectively moved in any of four directions as needed: forward, backward, left, or right, relative to a current position); and
a detection region (a reaction module 240 [paras. 0156-0157, 0218]) for generating an analyte related signal from a droplet in the cartridge (the reaction module 240 comprises means for detecting target analytes (e.g., nucleic acids) [para. 0156]). 

Wright further teach an analyte-specific binding member (when the protein is used as a binding ligand, it may be desirable to utilize protein analogs to retard degradation by sample contaminants. Particularly preferred target proteins include enzymes; drugs, cells; antibodies; antigens; cellular membrane antigens and receptors (neural, hormonal, nutrient, and cell surface receptors) or their ligands [para. 0143]).
Wright does not teach wherein the detection unit is configured to detect a second analyte related signal from a tag or an analyte-specific binding member translocating through a pore of a nanopore layer in a cartridge. 
Sun teaches an analyte detection system including a nanochannel, an electrode arrangement, and a plurality of nanoFET devices disposed in the nanochannel.  In some embodiments, devices including nanochannels, nanopores, and the like, are used for manipulating movement of DNA molecules, for example, in preparation for a DNA sequencing detection. In some embodiments, surfaced-modified nanopores for slowing the translocation of single stranded DNA (ssDNA) through the nanopore are provided, as are nanopores configured to detect each of a plurality of different bases on an ssDNA strand (abstract). The resulting surface treatment polymer can be useful for affecting the translocation rate of a ssDNA molecule through the nanopore [para. 0015], which can be arranged in layers [para. 0016]. Fig.7 shows a plurality of electrodes configured for translocating a DNA molecule through a pore of a nanopore layer [para. 0109], and a change in current, voltage, or both, through the respective electrode, can be detected and used to  identify the base temporarily bound [para. 0018]. Thus, Sun teaches detection of an analyte related signal generated from the analyte translocating through a pore of a nanopore layer in a cartridge.
Wright and Sun are considered analogous art to the claimed invention because they are in the same field of instrument for detecting an analyte in a sample using the electrochemical detection technique. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Wright to provide a plurality of electrodes configured for translocating an analyte (i.e., a DNA molecule) through a pore of a nanopore layer in a cartridge, and the detection unit is configured to detect an analyte related signal generated from the analyte translocating through the pore of the nanopore layer in the cartridge, as taught by Sun, in order to provide multiple nano-field effect transistor devices of each type, so that the analytes can be detected multiple times, increasing sensitivity and accuracy ([para. 0059] in Sun).Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the analyte (i.e.,  DNA molecule) with the analyte -specific binding member to detect a second analyte related signal from an analyte-specific binding member translocating through a pore of a nanopore layer in a cartridge. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (i.e., generating an electrical signal when the analyte translocating through the pore) [MPEP § 2143(B)]. Furthermore, the claimed limitations on detecting an analyte based on the analyte translocating through a pore of a nanopore layer in a cartridge are obvious because all the claimed elements (i.e., the nanopore-based recognition of analyte translocation) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Regarding claim 39, modified Wright teaches the system of claim 38, further comprising reagent reservoirs, wherein the reagent reservoirs are adjacent to the cartridge interface or are located on the cartridge (Wright teaches wherein the reaction module 240 in Fig.4 includes process fluid compartments (containing, for example, reagents, buffers, etc.) [para. 0156]).

Regarding claim 40, modified Wright teaches the system of claim 39, wherein the instrument is programmed for moving the droplets by selectively activating and deactivating the plurality of electrodes (modified Wright teaches the claimed limitations, as outlined in the rejection of claim 38 above. For example, by manipulating the electrode grid, the droplets can be selectively moved in any of four directions as needed: forward, backward, left, or right, relative to a current position ([para. 0224] in Wright); fluid reaction processing within the reaction module 240 is at least partially based on microfluidic fluid manipulation using so-called electrowetting techniques to form microdroplets that can be manipulated both spatially and biochemically ([para.0221] in Wright)).

Regarding claim 41, modified Wright teaches the system of claim 38, wherein the instrument is programmed for forming at least a sample droplet from a sample introduced into the cartridge and for moving the sample droplet(s) by selectively activating and deactivating the plurality of electrodes (modified Wright teaches the claimed limitations, as outlined in the rejection of claim 38 above. For example, by manipulating the electrode grid, the droplets can be selectively moved in any of four directions as needed: forward, backward, left, or right, relative to a current position ([para. 0224] in Wright); fluid reaction processing within the reaction module 240 is at least partially based on microfluidic fluid manipulation using so-called electrowetting techniques to form microdroplets that can be manipulated both spatially and biochemically ([para.0221] in Wright)).

Regarding claim 42, modified Wright teaches the system of claim 38. Wright further teaches wherein reagent reservoirs comprise a reagent comprising an enzyme specific for the analyte in the sample (the reaction module 240 includes process fluid compartments (containing, for example, reagents, buffers, etc.) [para. 0156]; the reaction module 240 comprises a top plate 241 and a bottom, a fluidic processing panel 354 secured to the bottom of the top plate 241 [para. 0157]; the top plate 241 further includes a buffer compartment 296, which, in one embodiment, contains a PCR buffer/enzyme in a dried form (applied to a portion of the top plate 241 forming the buffer compartment 296 or to a portion of the fluidic processing panel 354 (see Figs. 4 and 58) covering the buffer compartment 296), to be later reconstituted (rehydrated) by an amount of rehydration buffer from the rehydration buffer compartment 276. In one embodiment, the buffer compartment 296 has a capacity of about 20 μl. A port 298 is provided for injecting the PCR buffer/enzyme into the compartment during the manufacturing process and/or for venting the buffer compartment 296 [para. 0207]). The limitation “wherein the enzyme acts on the analyte to generate a reaction product that generates an electrical or optical signal” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Wright teaches the enzyme which is specifically configured to perform the functional limitations above for the detection of the analyte (paragraphs 0250-0251 describe the electrosensor detection; paragraph 0197 describes the optical detection).   
Note: for purpose of examination, Examiner interprets “the reagent reservoirs” as “reagent reservoirs”.

Regarding claim 44, modified Wright teaches the system of claim 40. Wright further teaches wherein the reagent reservoirs comprise a first binding member that selectively binds to the analyte, wherein the first binding member is attached to a bead (the sample processing cartridge further comprises a plurality of deformable fluid chambers, and each of the fluid chambers contains one or more substances selected from the group consisting of a lysis buffer, a wash buffer, an oil, a rehydration buffer, target capture beads, and a binding buffer [para. 0021]. Paragraphs 0152 and 0176-0178 discuss the use of magnetic beads for capturing the target analytes).

Regarding claims 46-47, modified Wright teaches the system of claim 44. Wright further teaches wherein the reagent reservoirs comprise a second binding member that selectively binds to the analyte, wherein the second binding member is attached to an enzyme, of instant claim 46; and wherein the second binding member is an antibody, of instant claim 47 (when a protein is used as a binding ligand, it may be desirable to utilize protein analogs to retard degradation by sample contaminants. Particularly preferred target proteins include enzymes; drugs, cells; antibodies; antigens; cellular membrane antigens and receptors (neural, hormonal, nutrient, and cell surface receptors) or their ligands [para. 0143]. For nucleic acid target sequences in a standard PCR reaction, when the starting sample is DNA, the on-board dried reagents include RT-PCR buffer, PCR enzyme (e.g. a Taq polymerase), dNTPs, PCR primers, exonuclease, signal probes, signal buffer and detection buffers (with the lysis buffer, the binding buffer, the elution buffer, the (optional) reconstitution buffer(s), and magnetic bead suspension all being contained in the sample preparation module 70 [para. 0235]. Note that a Taq polymerase is a protein).  

Regarding claim 48, modified Wright teaches the system of claim 46. The limitation “wherein the enzyme acts on a substrate to produce a reaction product associated with an electrical signal or an optical signal” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, modified Wright teaches the enzyme, as outlined in the rejection of claim 46 above, and the enzyme is configured to perform the claimed functions above (A second label ligand, which also binds to the target, is included, such that in the presence of the target, the label ligand is bound near the surface of the electrode, and can be detected electronically. the detection zone of the fluidic processing panel 354 comprises one or more separate arrays of detection electrodes 363 a, 363 b, 363 c, and 363 d within the respective electrosensor zones 360 a, 360 b, 360 c and 360 d. By “electrode” herein is meant a composition, which, when connected to an electronic device, is able to sense a current or charge and convert it to a signal ([paras. 0247-0248] in Wright)).

Regarding claim 49, modified Wright teaches the system of claim 38, wherein the cartridge interface comprises an insertion slot for accommodating the cartridge (As shown in Figs. 32 and 34, each processing module 410 includes one or more cartridge doors 412, each cartridge door 412 being associated with a processing bay within which a cartridge 10 may be processed [para. 0267 in Wright]; Each processing module 410 comprising six (6) cartridge doors 412 and associated processing bays for processing up to six multiplex cartridges 10 per processing module [para. 0269 in Wright]; The cartridge carriage assembly 650 includes a carriage holder 652 [para. 0290 in Wright]), wherein the cartridge comprises:
 an electrical detection region (an electrosensor zone 360 a-d [para. 0250 in Wright]), the electrical detection region comprising: 
a working electrode and a reference electrode for detecting electrical signal from an electrochemical species generated when an analyte is present in the sample (the reaction module 240 includes four (4) electrosensor detection zones, and each electrosensor array includes 20 working electrodes (which may include one reference electrode and one auxiliary electrode) [para. 0251]); or
wherein the plurality of electrodes are configured for translocating a tag or an analyte-specific binding member across the nanopore layer and wherein the detection unit detects the translocation (First, this limitation is optional; second, modified Wright teaches wherein the plurality of electrodes are configured for translocating an analyte-specific binding member across the nanopore layer and wherein the detection unit detects the translocation, as outlined in the rejection of claim 38 above).

Regarding the optional limitations, modified Wright does not teach wherein a nanopore layer disposed between a first and second substrates and the electrical detection unit detects the translocation. Examiner notices that Sun does teach wherein a nanopore formed in a substrate comprising a plurality of spaced apart layers [para. 0018]. Each of the spaced apart layer is interpreted as a “substrate”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in modified Wright to provide a pore formed in a substrate comprising a plurality of spaced apart layers, such as a first and second substrate layers, as taught by Sun, since it would allow at least one of the plurality of layers can comprise an exposed surface that has bonded thereto a first nucleic acid base binding (affinitive) agent, and at least one different layer of the plurality of layers can comprise an exposed surface that has bonded thereto a second nucleic acid base binding (affinitive) agent that is different than the first one [para. 0018 in Sun]. Sun further teaches wherein translocating a DNA molecule through a pore of a nanopore layer results in a change in current, voltage, or both, through the respective electrode, which can be detected and used to  identify the base temporarily bound [para. 0018]. The aforementioned signals are electrical signals, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrical detection unit to detect the translocation. The claimed optional limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Note: for the purpose of examination, Examiner interprets “the first and second substrates” as “a first substrate and a second substrate”.

Regarding claim 50, modified Wright teaches the system of claim 49, wherein the instrument comprises a plurality of insertion slots (Each processing module 410 comprising six (6) cartridge doors 412 and associated processing bays for processing up to six multiplex cartridges 10 per processing module [para. 0269 in Wright]).

Regarding claim 51, modified Wright teaches the system of claim 50. Modified Wright does not teach wherein the plurality of insertion slots are positioned on a carousel. However, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant. Thus, it would have been obvious to one of the ordinary skill in the art at the time of filling to configure the instrument and the associated slots with any shape configuration that would allow for a more compact system including a carousel shape that would have been known by one having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding claim 52, modified Wright teaches the system of claim 38, 
wherein the system comprises programming for selecting a function of the instrument (paragraphs 0363-0365 discuss the system is controlled via control and computing hardware components, user-created software, data input components, and data output components. Hardware components include computing and control modules (e.g., system controller(s)), such as microprocessors and computers, configured to effect computational and/or control steps by receiving one or more input values, executing one or more algorithms stored on non-transitory machine-readable media (e.g., software) that provide instruction for manipulating or otherwise acting on the input values, and output one or more output values [para. 0364]. Software comprises instructions stored on non-transitory computer-readable media which, when executed by the control and computing hardware, cause the control and computing hardware to perform one or more automated or semi-automated processes [para. 0365]), 
wherein the function is selected based on type of cartridge operably connected to the cartridge interface of the instrument (An upper shroud 12 is disposed over a top portion of the cartridge; and the upper shroud 12 may further include a label panel 24 on which identifying information may be placed, such as, human and/or machine-readable indicia (e.g., a barcode) [para. 0154].  The instrument may include a barcode scanner for reading barcodes [para. 0265].  The system includes two components: the multiplex cartridge, into which the sample is loaded and which contains various reagents, buffers, and other processing materials for performing the desired assay or other procedure, and the processing instrument into which the cartridge is inserted to perform the sample processing and final detection of the target analytes [para. 0136]; The fluidic processing panel 354 can also optionally comprise an EPROM, EEPROM or RFID to identify the cartridge, for example containing information about the batch, treatment or contents of the multiplex cartridge 10. This can include information about the identification of the assay [para. 0252]), and
wherein the function is selected from a plurality of assays for processing the sample (The system includes two components: the multiplex cartridge, into which the sample is loaded and which contains various reagents, buffers, and other processing materials for performing the desired assay or other procedure, and the processing instrument into which the cartridge is inserted to perform the sample processing and final detection of the target analytes [para. 0136]; The fluidic processing panel 354 can also optionally comprise an EPROM, EEPROM or RFID to identify the cartridge, for example containing information about the batch, treatment or contents of the multiplex cartridge 10. This can include information about the identification of the assay [para. 0252]).

Regarding claim 53, modified Wright teaches the system of claim 52, wherein the cartridge comprises an electrical detection region (an electrosensor zone 360 a-d [para. 0250 in Wright]), the instrument is instructed to process the sample for generating an electrical signal in response to presence of an analyte in the sample and to detect the electrical signal via the electrical detection unit (see paras. 0250-0251 in Wright; for example,  the droplets containing the amplicons will pick up necessary detection reagent such as label probe (e.g., a signal probe cocktail which may be in dry form, e.g., at locations 362a, 362b, 362c, and 362d) adjacent to the electrosensor detection zones 360a, 360b, 360c, and 360d, respectively, and then be dispersed on the associated electrosensor detection zones 360a, 360b, 360c, and 360d. In general, each detection zone receives one or more sample droplets which are generally dispersed on the array of electrodes. Each detection electrode of each electrosensor array 363a-d comprises an independent lead (interconnect) to transmit input and electronic response signals for each electrode of the array such that both input and electronic response signals are independently monitorable for each electrode).

Regarding claim 54, modified Wright teaches the system of claim 53, and further teaches the analyte detection instrument, as outlined in the rejection of claim 38. The limitations “receives an indication of the analyte to be detected and processes the sample based on the type of analyte to be detected” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, modified Wright teaches the analyte detection instrument configured to perform the claimed functions above (An upper shroud 12 is disposed over a top portion of the cartridge; and the upper shroud 12 may further include a label panel 24 on which identifying information may be placed, such as, human and/or machine-readable indicia (e.g., a barcode) ([para. 0154] in Wright).  The instrument may include a barcode scanner for reading barcodes ([para. 0265] in Wright).  The system includes two components: the multiplex cartridge, into which the sample is loaded and which contains various reagents, buffers, and other processing materials for performing the desired assay or other procedure, and the processing instrument into which the cartridge is inserted to perform the sample processing and final detection of the target analytes ([para. 0136] in Wright). The fluidic processing panel 354 can also optionally comprise an EPROM, EEPROM or RFID to identify the cartridge, for example containing information about the batch, treatment or contents of the multiplex cartridge 10. This can include information about the identification of the assay ([para. 0252] in Wright)). 

Regarding claim 55, modified Wright teaches the system of claim 54, wherein the indication is provided by a user via a user interface of the instrument or wherein the indication is provided via a machine-readable indicator present on the cartridge (the indication is provided via a machine-readable indicator (machine-readable indicia (e.g., a barcode) [para. 0154 in Wright];  the instrument may include a barcode scanner for reading barcodes [para. 0265 in Wright]).

Regarding claim 56, modified Wright teaches the system of claim 38, wherein the cartridge comprises an optical detection region (optical sensors in optical sensing chambers 154 and 158 [paras. 0197, 0279, 0334 in Wright]). The limitations “the instrument is instructed to process the sample for generating an optical signal in response to presence of an analyte in the sample and to detect the optical signal via the optical detection unit” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, modified Wright teaches the analyte detection instrument, as outlined in the rejected claim 38 above. The disclosed analyte detection instrument is configured to perform the claimed functions above (The LED PCB 466 may also control optical sensors constructed and arranged to detect (e.g., generate a signal), through the inlet and outlet optical ports 14, 16, fluid flow through the inlet optical sensing chamber 154 and the outlet optical sensing chamber 158 of the sample preparation module 70 ([para. 0279] in Wright); Sensors 810, 812 are constructed and arranged to detect (e.g., generate a signal) fluid flow through inlet optical sensing chamber 154 and outlet optical sensing chamber 158 of the sample preparation module 70 ([para. 0334 ] in Wright)).
Note: for the purpose of examination, Examiner interprets “the optical detection unit” as “an optical detection unit”, which is different from the “detection unit” recited in claim 38 and the “optical detection region”. 

Regarding claim 57, modified Wright teaches the system of claim 38, wherein the system is configured for detection of an analyte in a whole blood sample and/or a plasma fraction of a whole blood sample (the sample solution may comprise any number of things, including, but not limited to, bodily fluids (including, but not limited to, blood, urine, serum, plasma [para. 0141 in Wright]).

Regarding claim 58, modified Wright teaches the system of claim 38, wherein the system is configured for detection of an analyte in a plasma fraction of a whole blood sample (the sample solution may comprise any number of things, including, but not limited to, plasma ([para. 0141] in Wright)), wherein the plasma fraction of the whole blood sample is generated using a cartridge comprising a filter for separating the plasma fraction from the whole blood sample (the sample preparation module 70 further includes a lysis chamber 120. Fluid flows into the lysis chamber 120 through an inlet 122 and flows out of the lysis chamber 120 through an outlet 124. A mesh filter may be provided in front of the inlet 122 and/or the outlet 124 [para. 0196 in Wright]). 


Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Sun, as applied to claim 38, and further in view of Deng et al. (US 5,846,702 A).
Regarding claim 43, modified Wright teaches the system of claim 38, however, fails to teach wherein reagent further comprises a redox mediator.
Deng teaches a new group of Os(II) and Os(III) compounds useful as redox mediators in electrochemical biosensors. These compounds have 1) low oxidation potential, 2) fast reaction kinetics between the electroactive center of an enzyme and the compound, 3) slow oxidation of osmium by oxygen, and 4) excellent solubility in aqueous medium. These mediators are particularly useful as a component of a reagent used in an electrochemical biosensor, wherein the biosensor is useful for measuring analytes from a biological fluid, such as blood (abstract; Col. 2, lines 1-15).
Modified Wright and Deng are considered analogous art to the claimed invention because they are in the same field of electrochemical biosensors for detecting an analyte in a sample. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reagent in modified Wright to use reagent further comprising a redox mediator such as an osmium-containing redox mediator, as taught by Deng, because Deng teaches that these mediators are particularly useful as a component of a reagent used in an electrochemical biosensor, wherein the biosensor is useful for measuring analytes from a biological fluid, such as blood (abstract). The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Note: for the purpose of examination, Examiner interprets “the reagent” as “a reagent”.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Sun, as applied to claim 44, and further in view of Pamula et al. (US 20070241068A1).

Regarding claim 45,  modified Wright teaches the system of claim 44, but fails to teach wherein the first binding member is an antibody (i.e., antibody is immobilized on the surface of a bead).
Pamula teaches a system (as shown in Fig.6) and steps (Figs. 7-8) for conducting a droplet-based affinity-based assay, which includes any assay in which a compound having a binding affinity for the analyte is contracted with the analyte or a sample potentially including the analyte using droplet operations. The compound having binding affinity for the analyte may itself be immobilized on the surface of a droplet microactuator and/or on the surface of beads included on a droplet microactuator, and a droplet including the analyte or potentially including the analyte may be brought into contact with the immobilized antibody [para. 0220]. Any analyte that can bind with specificity to an affinity molecule, such as an antibody, is suitable for detection using the systems of the invention. Samples are contacted with immobilized antibody (e.g., antibody immobilized on beads) [para. 0229].
Modified Wright and Pamula are considered analogous art to the claimed invention because they are in the same field of droplet-based electrochemical biosensors for detecting an analyte in a sample.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first binding member (i.e., beads) in modified Wright to have antibody immobilized on beads, as taught by Pamula, because it would be useful for detection of a wide variety of analytes ([para. 0229 ] in Pamula) for  detecting chemical, biological or explosive threats ([para. 0299] in Pamula). The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 38-50 and 52-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Huff et al. (US 11,369,963 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant claim 1 is anticipated by claim 1 of Huff since Huff teaches all elements of the instant claim 1 such as “a system”, “an analyte detection instrument”, “one or more analyte detection cartridges”, “a control unit”, “a detection unit”, “a cartridge interface”, “a plurality of electrodes…”, and “a detection region”. In addition, Huff teaches the functional recitations of the instant claim 1: “wherein the control unit is configured for controlling activation of one or more electrodes for moving droplets present in the one or more cartridges”, and “the detection unit is configured to detect a first analyte related signal and a second analyte related signal”. Although instant claim 1 recites the additional limitation of “a second analyte related signal from a tag or an analyte-specific binding member translocating through a pore of a nanopore layer in a cartridge”, it would have been obvious to one of ordinary skill in the art at the time of the invention use the teaching of Huff regarding a second analyte related optical signal generated from spatially segregated molecules by substituting the molecules with tags since tags can be molecules, which would arrive at this limitation. The last limitation in instant claim 1, “a detection region for generating an analyte related signal from a tag or an analyte-specific binding member translocating through a pore of a nanopore layer in a cartridge”, is optional.   
Instant claims 39-43 are identical to claims 2, 3, 10, 11, 9 of Huff.
Instant claims 44-45 are substantially identical to claims 4-5 of Huff because the instant claims 44-45 recite “a (the) first binding member” while the claims 4-5 in Huff recite “a (the) second binding member”. 
Instant claims 46-47 are substantially identical to claims 6-7 of Huff because the instant claims 46-47 recite “a (the) second binding member” while the claims 6-7 in Huff recite “a (the) first binding member”. 
Instant claim 48 is identical to claim 8 of Huff since the limitation “or an optical signal” in instant claim 48 is optional.
Instant claim 49 is anticipated by claim 12 of Huff since claim 12 in Huff teaches all elements of the instant claim 49 such as “an insertion slot”, “an electrical detection region”, “a working electrode”, and “a reference electrode”.  The last limitation recited in the instant claim 49, “a nanopore layer disposed ….”, is optional. 
Instant claim 50 is identical to claim 13 of Huff.
Instant claims 52-53 are anticipated by claims 14-15 of Huff since a processor is a part of the system. 
Instant claims 54-55 are identical to claims 16-17 of Huff.
Instant claim 56 is anticipated by claim 18 of Huff.  Although instant claim 56 recites the additional limitation of “the cartridge comprises an optical detection region”, claim 18 of Huff teaches detection of an optical signal via optical detection unit, it would have been obvious to one of ordinary skill in the art at the time of the invention to have an optical detection region for detecting the optical signal. 
Instant claims 57-58 are substantially identical to claims 19-20 of Huff.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Hamasaki et al. (US 20160231265A1) teaches  an analysis package including an analysis chip provided on a main surface of a semiconductor substrate. The chip including a flow channel, both ends of which are open at peripheral parts of the substrate, and has multiple inlets for accepting multiple test strips. Emeric et al. (US 20160041104A1) teaches reader devices for optical and electrochemical test devices, wherein lateral flow test devices have also been combined with barcode systems for the determination of information pertinent to the lateral flow test, e.g., the identification of the analyte being tested and the patient, and the optical imager is configured to image a two-dimensional barcode and an optical assay sequentially or simultaneously. Ghaffari et al. (US 20150260713A1) teaches portable devices for point-of-care diagnostics that can perform measurements on a sample (e.g., blood, serum, saliva, or urine) and relay data to an external device for, e.g., data analysis, wherein a blood sample may be filtered to derive blood plasma and the blood plasma is introduced to the measurement portion of the example measurement device. Son et al. (Hemolysis-free blood plasma separation, Lab on a chip, 2014, 14, 2287) teaches a hemolysis-free microfluidic blood plasma separation platform with a filter. Colston et al. (US 20100173394A1) teaches a droplet-based assay system, which may involve separating sample components by partitioning them into droplets or other partitions, amplifying or otherwise reacting the components within the droplets, detecting the amplified components, or characteristics thereof, and/or analyzing the resulting data, among others. Fobel et al. (US 20150107998A1) teaches digital microfluidic arrays for transporting droplets among electrodes under electrical actuation. Kayyem et al. (US 20140322706A1) teaches  biochip cartridges and instrument devices for the detection and/or analysis of target analytes from patient samples. The disclosed apparatus comprises a plurality of biochip cartridge bays for insertion and analysis of a biochip cartridge, a barcode reader, and secondary icons including,  for example, an icon to review biochip cartridge data or report, an icon for status of a biochip cartridge assay, and an icon depicting the time remaining in a biochip cartridge assay ([para. 0286] and claim 7). Srinivasan et al. (US 20130252262A1) teaches droplet-based affinity assay for detecting a target analyte in a sample, wherein drops are manipulated with the electrowetting techniques, and magnetic beads having high affinity for the target analyte are used to capture the target analyte with a reporter molecule (i.e., a tag).  Srinivasan et al. (US 20090280476A1)  teaches a droplet-based affinity assay device and system, wherein a droplet microactuator is disclosed to control motion of the droplet by electrical actuation and the droplet comprises an antibody. Eckhardt (US 20130130936A1) teaches droplet actuator devices and assay methods, wherein a droplet may include a biological sample, such as whole blood and plasma. Bashir et al. (US 20110086352A1) teaches label free detection of nucleic acid amplification by measuring an electric parameter (i.e., solution impedance) wherein the PCR product is confined to droplets. Araz et al. (Microfluidic multiplexing in bioanalyses, Journal of Laboratory Automation, 2013, 18(5), 350-366) reviewed microfluidic multiplexed assays.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795